


Exhibit 10.14

 

BRT REALTY TRUST

 

2009 INCENTIVE PLAN

 

1. Purpose.

 

The purpose of the BRT Realty Trust 2009 Incentive Plan is to advance the
interests and promote the success of BRT Realty Trust by providing an
opportunity to officers, trustees, selected employees, and consultants of the
Trust to purchase shares of beneficial interest $3.00 par value, of the Trust
and/or to receive stock awards provided for in the Plan. By encouraging such
share ownership, the Trust seeks to attract, retain and motivate officers,
trustees, employees and consultants of experience and ability. It is intended
that this purpose will be effected by the granting of the following share-based
incentives: (a) Non-statutory Stock Options; (b) Incentive Stock Options
intended to qualify under Section 422 of the Internal Revenue Code of 1986, as
amended; and (c) Restricted Shares.

 

2. Definitions.

 

Capitalized terms not defined elsewhere in the Plan shall have the following
meanings (whether used in the singular or plural).

 

“Affiliate” of the Trust means any corporation, partnership, or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Trust.

 

“Agreement” means a stock option agreement, Restricted Shares agreement, or an
agreement evidencing more than one type of Award, as any such Agreement may be
supplemented or amended from time to time.

 

“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the shareholders of the Trust)
shall approve (i) any consolidation or merger of the Trust, or binding share
exchange, pursuant to which Beneficial Shares would be changed or converted into
or exchanged for cash, securities, or other property, other than any such
transaction in which the holders of Beneficial Shares of the Trust immediately
prior to such transaction have the same proportionate ownership of the common
stock of, and voting power with respect to, the surviving entity immediately
after such transaction, (ii) any merger, consolidation, or binding share
exchange to which the Trust is a party as a result of which the Persons who are
holders of Beneficial Shares of the Trust immediately prior thereto have less
than a majority of the combining voting power of the outstanding capital stock
of the surviving entity ordinarily (and apart from the rights accruing under
special circumstances) having the right to vote in the election of Trustees
(directors) immediately following such merger, consolidation, or binding share
exchange, (iii) the adoption of any plan or proposal for the liquidation or
dissolution of the Trust, or (iv) any sale, lease, exchange, or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Trust.

 

“Award” means a grant of Options and/or Restricted Shares under this Plan.

 

“Beneficial Shares” means shares of beneficial interest, $3.00 par value of the
Trust.

 

“Board” means the Board of Trustees of the Trust.

 

“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the Trustees then still in office who were Trustees at the beginning of the
period.

 

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.

 

“Committee” means the committee of the Board appointed to administer the Plan.

 

“Control Purchase” means any transaction (or series of related transactions) in
which (i) any person (as such term is defined in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), corporation, or other entity (other than the
Trust, any Subsidiary of the Trust, or any employee benefit plan sponsored by
the Trust or any Subsidiary of the Trust) shall purchase any Beneficial Shares
of the Trust (or securities convertible into Beneficial Shares of the Trust) for
cash, securities, or any other consideration pursuant to a tender offer or
exchange offer, without the prior consent of the Board, or (ii) any person (as
such term is so defined), corporation, or other entity (other than the Trust,
any Subsidiary of the Trust, any employee benefit plan sponsored by the Trust or
any Subsidiary of the Trust or any Exempt Person (as defined below)) shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Trust representing
20% or more of the combined voting power of the then outstanding securities of
the Trust ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of Trustees (calculated
as provided in Rule 13d-3(d) under the Exchange Act in the case of rights to
acquire the Trust’s securities), other than in a transaction (or series of
related transactions) approved by the Board. For purposes of this definition,
“Exempt Person” means each of Fredric H. Gould, Jeffrey A. Gould, Matthew J.
Gould, and their respective family members, estates, and heirs of an Exempt
Person and any trust or other investment vehicle for the primary benefit of any
Exempt Person or their family members or heirs. As used with respect to any
Person, the term “family member” means the spouse, siblings, and lineal
descendants of such Person and lineal descendants of siblings.

 

“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.

 

“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act, or the
rules thereunder.

 

“Effective Date” means the date the Plan is approved by the Trust’s
shareholders. The Plan shall become effective immediately upon such approval.

 

“Equity Security” shall have the meaning ascribed to such term in
Section 3(a)(11) of the Exchange Act, and an equity security of an issuer shall
have the meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange
Act, or any successor Rule.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.

 

“Fair Market Value” of Beneficial Shares on any day means the last sale price
(or, if no last sale price is reported, the average of the high bid and low
asked prices) for a Beneficial Share on such day (or, if such day is not a
trading day, on the next preceding trading day) as reported on the principal
national securities exchange on which Beneficial Shares are listed on such day
or if such shares are not then listed on a national securities exchange, then as
reported on Nasdaq or, if such shares are not then listed or quoted on Nasdaq,
then as quoted by the National Quotation Bureau Incorporated. If for any day the
Fair Market Value of a Beneficial Share is not determinable by any of the
foregoing means, then the Fair Market Value for such day shall be determined in
good faith by the Committee on the basis of such quotations and other
considerations as the Committee deems appropriate.

 

“Holder” means a Person who has received an Award under this Plan.

 

2

--------------------------------------------------------------------------------


 

“Incentive Stock Option” means an Option intended to meet the requirements of
Section 422 of the Code.

 

“Nasdaq” means The Nasdaq Stock Market

 

“Non-statutory Stock Option” mean an option not intended to meet the
requirements of Section 422 of the Code.

 

“Option” means either Incentive Stock Options meeting the requirements of
Section 422 of the Code or Non-statutory Stock Options which are not intended to
meet the requirements of Section 422 of the Code.

 

“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

 

“Plan” means this BRT Realty Trust 2009 Incentive Plan.

 

“Restricted Shares” means Beneficial Shares awarded pursuant to paragraph 9
which are subject to a Restriction Period.

 

“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares and ending on the Vesting Date with respect to such Award.

 

“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital, or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.

 

“Trust” means BRT Realty Trust, a Massachusetts Business Trust.

 

“Vesting Date”, with respect to any Restricted Shares awarded hereunder, means
the date on which such Restricted Shares cease to be subject to a risk of
forfeiture, as designated in or determined in accordance with the Agreement with
respect to such award of Restricted Shares. If more than one Vesting Date is
designated for an award of Restricted Shares, reference in the Plan to a Vesting
Date in respect of such Award shall be deemed to refer to each part of such
Award and the Vesting Date for such part.

 

3. Shares Subject to the Plan.

 

(a)           The maximum number of Beneficial Shares with respect to which
Awards may be granted under the Plan shall not exceed 500,000 Beneficial Shares,
subject to adjustment as provided in paragraph 3(b) hereof. Any Beneficial Share
subject to an Award which for any reason (i) expires, is cancelled or is
forfeited prior to becoming vested, or (ii) is terminated unexercised, shall
again be available for purposes of the Plan. The Beneficial Shares delivered
pursuant to Awards granted under the Plan may, in whole or in part, be
authorized but unissued shares, treasury shares, or any other issued shares
subsequently reacquired by the Trust, including shares purchased in the open
market.

 

(b)           If the Trust subdivides its outstanding Beneficial Shares into a
greater number of Beneficial Shares (by stock dividend, stock split,
reclassification, or otherwise) or combines its outstanding Beneficial Shares
into a smaller number of Beneficial Shares (by reverse stock split,
reclassification, or otherwise) or if the Committee determines that any stock
dividend, extraordinary cash dividend, reclassification, recapitalization,
reorganization, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase Beneficial Shares, or other similar corporate event
(including mergers or consolidations other than those which constitute Approved
Transactions, adjustments with respect to which shall be governed by
paragraph 10(b)) affects any Beneficial Shares so that an adjustment is required
to preserve the benefits or potential benefits intended to be made available

 

3

--------------------------------------------------------------------------------


 

under this Plan, then the Committee, in its sole discretion and in such manner
as the Committee may deem equitable and appropriate, may make such adjustments
to any or all of (i) the number and kind of shares of stock which thereafter may
be awarded, optioned, or otherwise made subject to the benefits contemplated by
the Plan, (ii) the number and kind of shares of stock subject to outstanding
Awards, and (iii) the purchase or exercise price with respect to any of the
foregoing, provided, however, that the number of shares subject to any Award
shall always be a whole number. Notwithstanding the foregoing, if all Beneficial
Shares are redeemed, then each outstanding Award shall be adjusted to substitute
for the shares subject thereto the kind and amount of cash, securities or other
assets issued or paid in the redemption of the equivalent number of Beneficial
Shares and otherwise the terms of such Award, including in the case of Options
or similar rights, the total exercise price shall remain constant before and
after the substitution (unless otherwise determined by the Committee and
provided in the applicable Agreement). The Committee may, if deemed appropriate,
provide for a cash payment to any Holder of an Award in connection with any
adjustment made pursuant to this paragraph 3(b).

 

4. Administration.

 

The Plan shall be administered by the Compensation Committee of the Board unless
a different committee is appointed by the Board. The Board may from time to time
appoint members of the Committee in substitution for and in addition to members
previously appointed and may fill vacancies and may remove members of the
Committee. All of the members of the Committee must be Trustees of the Trust.
Notwithstanding the foregoing, the Board may at any time exercise all rights,
duties and responsibilities of the Committee, but excluding matters which under
any applicable law, rule or regulation, including Rule 16b-3 under the Exchange
Act or Section 162(m) of the Code (to the extent the Committee intends that such
matter qualify thereunder), are required to be determined in the sole discretion
of the Committee. Subject to the provisions of the Plan, the Committee shall
have full power and discretion to construe and interpret the Plan and any
Agreement or instrument entered into under the Plan, and to establish, amend and
rescind rules and regulations for its administration; to accelerate the vesting
or exercisability of any Award; to amend the terms and conditions of any
outstanding Award (subject to the provisions of paragraph 10(j); or to offer to
buy out an Award previously granted, based on such terms and conditions as the
Committee shall establish and communicate to the participant at the time such
offer is made. Any decisions made by the Committee pursuant to the authority
granted to it hereunder shall be final and binding on the Trust, the
participants and all other persons. The Committee shall have the power and
authority to grant to eligible Persons under paragraph 5 of the Plan Options
and/or Restricted Shares, to determine, the terms and conditions of all Awards
so granted (which need not be identical), including, the Persons to whom Awards
shall be granted, and the timing, pricing and amount of any such Award, subject
only to the express provisions of the Plan. In making determinations hereunder,
the Committee shall take into account the nature of the services rendered by the
officers, trustees, employees or consultants, their present and potential
contributions to the success of the Trust and its Subsidiaries, and such other
factors as the Committee in its discretion deems relevant.

 

5. Eligible Persons.

 

In its sole discretion, the Committee may grant (i) Incentive Stock Options,
Non-statutory Stock Options and Restricted Shares, or any combination of the
foregoing, to such officers, Trustees, employees and consultants providing
services to the Trust or its Subsidiaries as are selected by the Committee. The
maximum number of Beneficial Shares with respect to which Options may be granted
to any otherwise eligible Person under this Plan during any calendar year shall
be 40,000 Beneficial Shares, and the maximum number of Beneficial Shares with
respect to which all other Awards may be granted to any otherwise eligible
Person under this Plan during any calendar year shall be 30,000, in each case,
subject to adjustment as provided in Paragraph 3(b) hereof.

 

4

--------------------------------------------------------------------------------


 

6. Duration of the Plan.

 

The Plan shall terminate when all Beneficial Shares that may be made subject to
Awards under the Plan have been acquired and, in the case of Incentive Stock
Options only, ten years from the effective date of this Plan, if earlier, unless
terminated earlier pursuant to paragraph 10(j) hereof, and no Awards may be
granted thereafter.

 

7. Stock Options.

 

(a)           Subject to the limitations of the Plan, the Committee shall
designate from time to time those eligible Persons to be granted Options, the
time when each Option shall be granted to such eligible Persons, the number of
Beneficial Shares subject to such Options, and, subject to paragraph 7(b), the
purchase price of the Beneficial Shares subject to such Option.

 

(b)           The price at which shares may be purchased upon exercise of an
Option shall be fixed by the Committee and subject to paragraph 8 hereof may be
more than or equal to the Fair Market Value of the Beneficial Shares subject to
the Option as of the date the Option is granted.

 

(c)           Subject to the provisions of the Plan with respect to death,
retirement, and termination of employment and subject to paragraph 8 hereof, the
term of each Option shall be for such period as the Committee shall determine as
set forth in the applicable Agreement.

 

(d)           An Option granted under the Plan shall become (and remain)
exercisable during the term of the Option to the extent provided in the
applicable Agreement and this Plan and, unless the Agreement otherwise provides,
may be exercised to the extent exercisable, in whole or in part, at any time and
from time to time during such term; provided, however, that subsequent to the
grant of an Option, the Committee, at any time before complete termination of
such Option, may accelerate the time or times at which such Option may be
exercised in whole or in part (without reducing the term of such Option).

 

(e)           (i)            An Option shall be exercised by written notice to
the Trust upon such terms and conditions as the Agreement may provide and in
accordance with such other procedures for the exercise of Options as the
Committee may establish from time to time. The method or methods of payment of
the purchase price for the shares to be purchased upon exercise of an Option and
of any amounts required by paragraph 10(l) shall be determined by the Committee
and may consist of (A) cash, (B) check, (C) whole Beneficial Shares, or (D) any
combination of the foregoing methods of payment. The permitted method or methods
of payment of the amounts payable upon exercise of an Option, if other than in
cash, shall be set forth in the applicable Agreement and may be subject to such
conditions as the Committee deems appropriate.

 

(ii)           Unless otherwise determined by the Committee and provided in the
applicable Agreement, any Beneficial Shares delivered in payment of all or any
part of the amounts payable in connection with the exercise of an Option, and
Beneficial Shares withheld for payment, shall be valued for such purpose at
their Fair Market Value as of the exercise date.

 

(iii)          The Trust shall effect the issuance or transfer of the Beneficial
Shares purchased under the Option as soon as practicable after the exercise
thereof and payment in full of the purchase price thereof and of any amounts
required by paragraph 10(l), and within a reasonable time thereafter, such
issuance or transfer shall be evidenced on the books of the Trust. Unless
otherwise determined by the Committee and provided in the applicable Agreement,
(A) no Holder or other Person exercising an Option shall have any of the rights
of a shareholder of the Trust with respect to shares subject to an Option
granted under the Plan until due exercise and full payment has been made, and
(B) no adjustment shall be made for cash dividends or other rights for which the
record date is prior to the date of such due exercise and full payment.

 

5

--------------------------------------------------------------------------------


 

(f)            Unless otherwise determined by the Committee and provided in the
applicable Agreement, Options shall not be transferable other than by will or
the laws of descent and distribution or pursuant to a Domestic Relations Order,
and, except as otherwise required pursuant to a Domestic Relations Order,
Options may be exercised during the lifetime of the Holder thereof only by such
Holder (or his or her court-appointed legal representative).

 

8. Restrictions on Options.

 

(a)           The aggregate Fair Market Value of the Beneficial Shares with
respect to which Incentive Stock Options are exercisable for the first time by
an individual during any calendar year shall not exceed $100,000. If an
Incentive Stock Option is granted pursuant to which the aggregate Fair Market
Value of shares with respect to which it first becomes exercisable in any
calendar year by an individual exceeds the aforementioned $100,000 limitation,
the portion of such option which is in excess of the $100,000 limitation shall
be treated as a Non-statutory Stock Option pursuant to Section 422(d)(1) of the
Code. In the event that an individual is eligible to participate in any other
share option plan of the Trust or any parent or Subsidiary of the Trust which is
also intended to comply with the provisions of Section 422 of the Code, the
$100,000 limitation shall, to the extent provided under Section 422 of the Code,
apply to the aggregate number of shares for which Incentive Stock Options may be
granted under all such plans.

 

(b)           Subject to the conditions in paragraph 8(c) hereof, if applicable,
the purchase price per share payable upon the exercise of each Incentive Stock
Option granted hereunder shall be as determined by the Committee in its
discretion, but shall be at least 100% of the Fair Market Value on the date of
grant.

 

(c)           If any participant is on the date of grant the owner of shares (as
determined under Sections 422(b)(6) and 424(d) of the Code) possessing more than
10% of the total combined voting power of all classes of shares of the Trust or
any parent or Subsidiary of the Trust, then the option price per share subject
to such Incentive Stock Option shall not be less than 110% of the Fair Market
Value, and the term of the option shall not exceed five years after the date of
such grant.

 

(d)           The purchase price per share payable upon the exercise of each
non-statutory Option granted hereunder shall be determined by the Committee in
its discretion, and shall be at least 85% of the Fair Market Value on the date
of grant.

 

9. Restricted Shares.

 

(a)           Subject to the limitations of the Plan, the Committee shall
designate those eligible Persons to be granted awards of Restricted Shares, and
shall determine the time when each such Award shall be granted. Beneficial
Shares covered by awards of Restricted Shares will be issued at the beginning of
the Restriction Period. The Committee shall designate the Vesting Date or
Vesting Dates for each award of Restricted Shares, and may prescribe other
restrictions, terms, and conditions applicable to the vesting of such Restricted
Shares in addition to those provided in the Plan. The Committee shall determine
the price, if any, to be paid by the Holder for the Restricted Shares; provided,
however, that the issuance of Restricted Shares shall be made for at least the
minimum consideration necessary to permit such Restricted Shares to be deemed
fully paid and nonassessable. All determinations made by the Committee pursuant
to this paragraph 9(a) shall be specified in the Agreement.

 

(b)           The stock certificate or certificates representing Restricted
Shares shall be registered in the name of the Holder to whom such Restricted
Shares shall have been awarded. During the Restriction Period, certificates
representing the Restricted Shares shall bear a restrictive legend to the effect
that ownership of the Restricted Shares, and the enjoyment of all rights
appurtenant thereto, are subject to the restrictions, terms, and conditions
provided in the Plan and the applicable Agreement. Such certificates shall
remain in the custody of the Trust or its designee, and the Holder shall deposit
with

 

6

--------------------------------------------------------------------------------


 

the custodian stock powers or other instruments of assignment, each endorsed in
blank, so as to permit retransfer to the Trust of all or any portion of the
Restricted Shares that shall be forfeited or otherwise not become vested in
accordance with the Plan and the applicable Agreement.

 

(c)           Restricted Shares shall constitute issued and outstanding
Beneficial Shares for all corporate purposes. The Holder will have the right to
vote such Restricted Shares, to receive and retain cash dividends and cash
distributions, paid or distributed on such Restricted Shares, and to exercise
all other rights, powers, and privileges of a Holder of Beneficial Shares with
respect to such Restricted Shares; except, that, unless otherwise determined by
the Committee and provided in the applicable Agreement, (i) the Holder will not
be entitled to delivery of the stock certificate or certificates representing
such Restricted Shares until the Restriction Period shall have expired and
unless all other vesting requirements with respect thereto shall have been
fulfilled or waived; (ii) the Trust or its designee will retain custody of the
stock certificate or certificates representing the Restricted Shares during the
Restriction Period as provided in paragraph 9(b) above; (iii) other than cash
dividends and cash distributions as provided in this paragraph 9(c) above and as
the Committee may designate, the Trust or its designee will retain custody of
all distributions (“Retained Distributions”) made or declared with respect to
the Restricted Shares (and such Retained Distributions will be subject to the
same restrictions, terms and vesting, and other conditions as are applicable to
the Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been made, paid, or
declared shall have become vested, and such Retained Distributions shall not
bear interest or be segregated in a separate account; (iv) the Holder may not
sell, assign, transfer, pledge, exchange, encumber, or dispose of the Restricted
Shares or any Retained Distributions or his interest in any of them during the
Restriction Period; and (v) a breach of any restrictions, terms, or conditions
provided in the plan or established by the Committee with respect to any
Restricted Shares or Retained Distributions will cause a forfeiture of such
Restricted Shares and any Retained Distributions with respect thereto.

 

(d)           On the Vesting Date with respect to each award of Restricted
Shares and the satisfaction of any other applicable restrictions, terms, and
conditions, (i) all or the applicable portion of such Restricted Shares shall
become vested, and (ii) any Retained Distributions with respect to such
Restricted Shares shall become vested to the extent that the Restricted Shares
related thereto shall have become vested, all in accordance with the terms of
the applicable Agreement. Any such Restricted Shares, and Retained
Distributions, that shall not become vested shall be forfeited to the Trust, and
the Holder shall not thereafter have any rights (including dividend and voting
rights) with respect to such Restricted Shares and Retained Distributions, that
shall have been so forfeited.

 

10. General Provisions.

 

(a)           If a Holder’s employment or other relationship with the Trust
shall terminate by reason of death or Disability, notwithstanding any contrary
waiting period, installment period, vesting schedule, or Restriction Period in
any Agreement or in the Plan, unless the applicable Agreement provides
otherwise: (i) in the case of an Option, each outstanding Option granted under
the Plan shall immediately become exercisable in full in respect of the
aggregate number of shares covered thereby; (ii) in the case of Restricted
Shares, the Restriction Period applicable to each such Award of Restricted
Shares shall be deemed to have expired and all such Restricted Shares and any
related Retained Distributions shall become vested.

 

(b)           In the event of any Approved Transaction, Board Change or Control
Purchase, notwithstanding any contrary waiting period, installment period,
vesting schedule, or Restriction Period in any Agreement or in the Plan, unless
the applicable Agreement provides otherwise: (i) in the case of an Option, each
such outstanding Option granted under the Plan shall become exercisable in full
in respect of the aggregate number of shares covered thereby; and (ii) in the
case of Restricted Shares, the Restriction Period applicable to each such Award
of Restricted Shares shall be deemed to have

 

7

--------------------------------------------------------------------------------


 

expired and all such Restricted Shares and any related Retained Distributions
shall become vested. Notwithstanding the foregoing, unless otherwise provided in
the applicable Agreement, the Committee may, in its discretion, determine that
any or all outstanding Awards of any or all types granted pursuant to the Plan
will not vest or become exercisable on an accelerated basis in connection with
an Approved Transaction if effective provision has been made for the taking of
such action which, in the opinion of the Committee, is equitable and appropriate
to substitute a new Award for such Award or to assume such Award and to make
such new or assumed Award, as nearly as may be practicable, equivalent to the
old Award (before giving effect to any acceleration of the vesting or
exercisability thereof), taking into account, to the extent applicable, the kind
and amount of securities, cash, or other assets into or for which the Beneficial
Shares may be changed, converted, or exchanged in connection with the Approved
Transaction.

 

(c)           If a Holder’s employment shall terminate prior to the complete
exercise of an Option or during the Restriction Period with respect to any
Restricted Shares, then such Option shall thereafter be exercisable, and the
Holder’s rights to any unvested Restricted Shares and Retained Distributions,
shall thereafter vest, in each case solely to the extent provided in the
applicable Agreement; provided, however, that, unless otherwise determined by
the Committee and provided in the applicable Agreement, (i) no Option may be
exercised after the scheduled expiration date thereof; (ii) the Option shall
remain exercisable for a period of at least one year following such termination
(but not later than the scheduled expiration of such Option); and (iii) any
termination of the Holder’s employment for cause will be treated in accordance
with the provisions of paragraph 10(d).

 

(d)           If a Holder’s employment with the Trust or a Subsidiary of the
Trust shall be terminated by the Trust or such Subsidiary during the Restriction
Period with respect to any Restricted Shares, or prior to the exercise of any
Option for cause (for these purposes, cause shall have the meaning ascribed
thereto in any employment agreement to which such Holder is a party or, in the
absence thereof, shall include, but not limited to, insubordination, dishonesty,
incompetence, moral turpitude, other misconduct of any kind, and the refusal to
perform his duties and responsibilities for any reason other than illness or
incapacity; provided, however, that if such termination occurs within 12 months
after an Approved Transaction or Control Purchase or Board Change, termination
for cause shall mean only a felony conviction for fraud, misappropriation, or
embezzlement), then, unless otherwise determined by the Committee and provided
in the applicable Agreement, (i) all Options shall immediately terminate and
(ii) such Holder’s rights to all Restricted Shares and Retained Distributions,
shall be forfeited immediately.

 

(e)           Unless otherwise determined by the Committee and provided in the
applicable Agreement, Awards made under the Plan shall not be affected by any
change of employment so long as the Holder continues to be an employee of the
Trust or any Subsidiary of the Trust.

 

(f)            Nothing contained in the Plan or in any Award, and no action of
the Trust or the Committee with respect thereto, shall confer or be construed to
confer on any Holder any right to continue in the employ of the Trust or any of
its Subsidiaries or interfere in any way with the right of the Trust or any
Subsidiary of the Trust to terminate the employment of the Holder at any time,
with or without cause, subject, however, to the provisions of any employment
agreement between the Holder and the Trust or any Subsidiary of the Trust.

 

(g)           Except as set forth herein, no right or benefit under the Plan
shall be subject to anticipation, alienation, sale, assignment, hypothecation,
pledge, exchange, transfer, encumbrance, or charge, and any attempt to
anticipate, alienate, sell, assign, hypothecate, pledge, exchange, transfer,
encumber or charge the same shall be void. No right or benefit hereunder shall
in any manner be liable for or subject to the debts, contracts, liabilities, or
torts of the Person entitled to such benefits.

 

(h)           Each grant of an Option under the Plan shall be evidenced by a
stock option agreement; and each award of Restricted Shares shall be evidenced
by a restricted shares agreement; each in such form

 

8

--------------------------------------------------------------------------------


 

and containing such terms and provisions not inconsistent with the provisions of
the Plan as the Committee from time to time shall approve; provided, however,
that if more than one type of Award is made to the same Holder, such Awards may
be evidenced by a single Agreement with such Holder. Each grantee of an Option
or Restricted Shares shall be notified promptly of such grant, and a written
Agreement shall be promptly executed and delivered by the Trust. Any such
written Agreement may contain (but shall not be required to contain) such
provisions as the Committee deems appropriate (i) to insure that the penalty
provisions of Section 4999 of the Code will not apply to any stock or cash
received by the Holder from the Trust or (ii) to provide cash payments to the
Holder to mitigate the impact of such penalty provisions upon the Holder. Any
such Agreement may be supplemented or amended from time to time as approved by
the Committee as contemplated by paragraph 10 (j) (ii).

 

(i)            Each Person who shall be granted an Award under the Plan may
designate a beneficiary or beneficiaries and may change such designation from
time to time by filing a written designation of beneficiary or beneficiaries
with the Committee on a form to be prescribed by it, provided that no such
designation shall be effective unless so filed prior to the death of such
Person.

 

(j)            (i)            Unless the Plan shall theretofore have been
terminated as hereinafter provided, no Awards may be made under the Plan on or
after the tenth anniversary of the Effective Date. The Plan may be terminated at
any time prior to the tenth anniversary of the Effective Date and may, from time
to time, be suspended or discontinued or modified or amended if such action is
deemed advisable by the Committee.

 

(ii)           No termination, modification or amendment of the Plan may,
without the consent of the Person to whom any Award shall theretofore have been
granted, adversely affect the rights of such Person with respect to such Award.
No modification, extension, renewal, or other change in any Award granted under
the Plan shall be made after the grant of such Award, unless the same is
consistent with the provisions of the Plan. With the consent of the Holder and
subject to the terms and conditions of the Plan, the Committee may amend
outstanding Agreements with any Holder, including, without limitation, any
amendment which would (A) accelerate the time or times at which the Award may be
exercised and/or (B) extend the scheduled expiration date of the Award. Without
limiting the generality of the foregoing, the Committee may, but solely with the
Holder’s consent unless otherwise provided in the Agreement, agree to cancel any
Award under the Plan and grant a new Award in substitution therefore, provided
that the Award so substituted shall satisfy all of the requirements of the Plan
as of the date such new Award is made. Nothing contained in the foregoing
provisions of this paragraph 10(j)(ii) shall be construed to prevent the
Committee from providing in any Agreement that the rights of the Holder with
respect to the Award evidenced thereby shall be subject to such rules and
regulations as the Committee may, subject to the express provisions of the Plan,
adopt from time to time or impair the enforceability of any such provision.

 

(k)           The obligation of the Trust with respect to Awards shall be
subject to all applicable laws, rules, and regulations and such approvals by any
governmental agencies as may be required, including, without limitation, the
effectiveness of any registration statement required under the Securities Act of
1933, and the rules and regulations of any securities exchange or association on
which the Beneficial Shares may be listed or quoted. For so long as any
Beneficial Shares are registered under the Exchange Act, the Company shall use
its reasonable efforts to comply with any legal requirements (i) to maintain a
registration statement in effect under the Securities Act of 1933 with respect
to all Beneficial Shares that may be issued to Holders under the Plan and
(ii) to file in a timely manner all reports required to be filed by it under the
Exchange Act.

 

(l)            The Trust’s obligation to deliver Beneficial Shares or pay cash
in respect of any Award under the Plan shall be subject to applicable federal,
state, and local tax withholding requirements. Federal, state, and local
withholding tax due at the time of an Award, upon the exercise of any Option or
upon

 

9

--------------------------------------------------------------------------------


 

the vesting of, or expiration of restrictions with respect to, Restricted Shares
may, in the discretion of the Committee, be paid in Beneficial Shares already
owned by the Holder or through the withholding of shares otherwise issuable to
such Holder, upon such terms and conditions as the Committee shall determine. If
the Holder shall fail to pay, or make arrangements satisfactory to the Committee
for the payment to the Trust of, all such federal, state and local taxes
required to be withheld by the Trust, then the Trust shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to such Holder an amount equal to any federal, state, or local
taxes of any kind required to be withheld by the Trust with respect to such
Award.

 

(m)          The adoption of the Plan by the Board shall not be construed as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and the awarding of stock and cash otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

(n)           By acceptance of an Award, unless otherwise provided in the
applicable Agreement, each Holder shall be deemed to have agreed that such Award
is special incentive compensation that will not be taken into account, in any
manner, as salary, compensation, or bonus in determining the amount of any
payment under any pension, retirement, or other employee benefit plan, program,
or policy of the Trust or any Subsidiary of the Trust. In addition, each
beneficiary of a deceased Holder shall be deemed to have agreed that such Award
will not affect the amount of any life insurance coverage, if any, provided by
the Trust on the life of the Holder which is payable to such beneficiary under
any life insurance plan covering employees of the Trust or any Subsidiary of the
Trust.

 

(o)           Neither the Trust nor any Subsidiary of the Trust shall be
required to segregate any cash or any Beneficial Shares which may at any time be
represented by Awards, and the Plan shall constitute an “unfunded” plan of the
Trust. Neither the Trust nor any Subsidiary of the Trust shall, by any
provisions of the Plan, be deemed to be a trustee of any Beneficial Shares or
any other property, and the liabilities of the Trust and any Subsidiary of the
Trust to any employee pursuant to the Plan shall be those of a debtor pursuant
to such contract obligations as are created by or pursuant to the Plan, and the
rights of any employee, former employee, or beneficiary under the Plan shall be
limited to those of a general creditor of the Trust or the applicable Subsidiary
of the Trust as the case may be. In its sole discretion, the Board may authorize
the creation of trusts or other arrangements to meet the obligations of the
Trust under the Plan, provided, however, that the existence of such trusts or
other arrangements is consistent with the unfunded status of the Plan.

 

(p)           The Plan shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Massachusettes.

 

(q)           The delivery of any Beneficial Shares and the payment of any
amount in respect of an Award shall be for the account of the Trust or the
applicable Subsidiary of the Trust, as the case may be, and any such delivery or
payments shall not be made until the recipient shall have paid or made
satisfactory arrangements for the payment of any applicable withholding taxes as
provided in Paragraph 10(l).

 

(r)            Each certificate evidencing Beneficial Shares subject to an Award
shall bear such legends as the Committee deems necessary or appropriate to
reflect or refer to any terms, conditions, or restrictions of the Award
applicable to such shares, including, without limitation, any to the effect that
the shares represented thereby may not be disposed of unless the rust has
received an opinion of counsel, acceptable to the Trust, that such disposition
will not violate any federal or state securities laws.

 

(s)           The grant of Awards pursuant to the Plan shall not affect in any
way the right of power of the Trust to make reclassifications, reorganizations,
or other changes of or to its capital or business structure or to merge,
consolidate, liquidate, sell, or otherwise dispose of all or any part of its
business or assets.

 

10

--------------------------------------------------------------------------------
